Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 was filed after the mailing date of the Non-Final Action on 03/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
[0016] “receptacle;” 1
[0019] “container;”2
[0018] “a packaging element;” 3
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: description of the placement and construction of "a receptacle" in Claim 1, "a packaging element" in Claim 6, and "a resealable container" in Claim 8. It is unclear where "a receptacle", "a packaging element", and "a resealable container" are located, and the lack of description leaves the bounds of Claims 1-9 undefined. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "standard sized area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how large or small the sheet of material is to be a “sufficient” size to be structure that fulfils the constraint of "standard-sized area" since the specification is silent to define the "standard-sized area".

Claim 1 recites the limitation "particular standard-sized area" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how large or small the sheet of material is to be a “sufficient” size to be structure that fulfils the constraint of "particular standard-sized area" since the specification is silent to define the "particular standard-sized area".

Claim 10 recites the limitation "various standard sizes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how large or small the sheet of material is to be a size to be structure that fulfils the constraint of "standard-size" since the specification is silent to define the "standard-sized". It is unclear if the terms “each standard size” and “standard size sheets” mean the same thing as “various standard sizes.” For examination purpose, all three terms, “various standard sizes,” “each standard size,” and “standard size sheets,” will be construed to mean the same thing, and Claim 11 will also be rejected for stating the tear “standard size sheets.

The term "sufficient size" in claim 1 is a relative term which renders the claim indefinite.  The term "sufficient size" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how large or small the sheet of material is to be a “sufficient” size to be structure that fulfils the constraint of "standard-sized area" since the specification is silent to define the "standard-sized area". 

The term "various standard sizes" in claim 10 is a relative term which renders the claim indefinite.  The term "various standard sizes" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear how many "standard sizes" would be needed to fulfil the quantity needed to satisfy "various" and the size a sheet of material must be to fulfill the structural constraint of "various standard sizes," and the specification is silent to define the "standard sizes".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Whittemore (US 20110068025) in view of Lohmeier (US 20070036937), and in further view of Prussen (US 5251751).

    PNG
    media_image1.png
    469
    658
    media_image1.png
    Greyscale
Regarding Claim 1, Whittemore teaches “A tarpaulin kit (Fig. 1C “kit 10”) comprising: a receptacle (Fig. 1C “receptacle 11”); and a plurality of sheets of material (Fig. 1C “the sheet of material 201” Fig. 3A and 3B “first and second sheets of material 201A, 201B”), each sheet (Fig. 1C “the sheet of material 201”) of a sufficient size to cover a standard-sized area (Fig. 1C “the sheet of material 201” [0139] pictured), each sheet of material (Fig. 1C “the sheet of material 201”) within the kit (Fig. 1C “kit 10”) comprising a flexible material (Fig. 1C “the sheet of material 201” Fig. 3A and 3B “first and second sheets of material 201A, 201B;” it is inherent that “201,” “201A,” and “201B” are flexible for they are shown folded in Fig. 1C and unfolded Fig. 3A, 3B, and 3F.).” 
Whittemore does not teach “marked with a distinctive marking and color combination identifying a particular standard-sized area.”
Lohmeier teaches a tarp-like construction sheet for covering. Lohmeier further teaches “marked with a distinctive marking and color combination (Fig. 3 “14” and “16” [0063] “the top and bottom layers will be distinguishable to the user by (two) distinct indicia such as visually different markings on the top and bottom layers, different colored stripes, different surface textures, or different overall colors.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore to incorporate the teachings of Lohmeier to include “different markings” and “different colors” on “top 14 and bottom 16 layers” (Lohmeier) to the “sheet of materials 201, 201A, and 201B” of Whittemore “provide two alternate operative surfaces for handling materials that require different protective characteristics.” [0063] and aesthetic appeal.
Lohmeier does not teach “identifying a particular standard-sized area.”
Prussen teaches “identifying a particular standard-sized area (Fig. 2 and 3 [col. 2 lines 49-50] “blue, red, yellow, green and orange and are shown on the different rivets 16” [col. 2 lines 38-40] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.” [col. 2 lines 43-44] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.”[col. 1 line 8] “a color coded kit” col. 1 lines 36-39] “rivets by length in which the underside of the cover of the kit identifies the various different color coded rivets stored within the compartments within the kit for instant identification,”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Lohmeier to incorporate the teachings of Prussen to use different colors on a product to indicate different sizes of the product through a “color 


    PNG
    media_image2.png
    365
    596
    media_image2.png
    Greyscale
Regarding Claim 2, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1, wherein each sheet of material (Fig. 1C  “the sheet of material 201”) is of a sufficient size to cover a standard-sized area ([0139] pictured) and having dimensions selected from the group consisting of approximately 12' x 15', 9' x 12', 4' x 12', 4' x 15', 6' x 9', 4' x 5', and 6' x 8' ([0139] pictured).”

Regarding Claim 4, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1, wherein the flexible material (Fig. 1C “the sheet of material 201;” it is inherent that “201,” “201A,” and “201B” are flexible for they are shown folded in Fig. 1C and unfolded Fig. 3A, 3B, and 3F.) comprises paper, cotton, canvas, synthetic polymer, tarpaulin, or some combination thereof (Fig. 1C, 3A, 3B “201, 201A, 201B” [0035] “sheet of material comprises at least one of a mono-film sheet material, a poly-film sheet material, a plastic or synthetic sheet material, a cloth material, a canvas material and a reinforced plastic tarp material”).”

Regarding Claim 5, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1, wherein each sheet of material (Fig. 1C “the sheet of material 201”).”
Whittemore does not teach “includes a graphic design and a color on at least one of a first surface or a second surface, the graphic design and color distinctively identifying a particular standard-sized area.”
Lohmeier teaches “includes a graphic design and a color on at least one of a first surface (Fig. 3 “14”) or a second surface(Fig. 3 “16”), the graphic design and color distinctively (Fig. 3 “14” and “16” [0063] “the top and bottom layers will be distinguishable to the user by (two) distinct indicia such as visually different markings on the top and bottom layers, different colored stripes, different surface textures, or different overall colors.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore to incorporate the teachings of Lohmeier to include “different markings” and “different colors” on “top 14 and bottom 16 layers” (Lohmeier) to the “sheet of materials 201, 201A, and 201B” of Whittemore “provide two alternate operative surfaces for handling materials that require different protective characteristics.” [0063] and aesthetic appeal.
Lohmeier does not teach “identifying a particular standard-sized area.”
Prussen teaches “identifying a particular standard-sized area (Fig. 2 and 3 [col. 2 lines 49-50] “blue, red, yellow, green and orange and are shown on the different rivets 16” [col. 2 lines 38-40] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.” [col. 2 lines 43-44] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.”[col. 1 line 8] “a color coded kit” col. 1 lines 36-39] “rivets by length in which the underside of the cover of the kit identifies the various different color coded rivets stored within the compartments within the kit for instant identification,”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Lohmeier to incorporate the teachings of Prussen to include to use different colors on a product to indicate different sizes of the product through a “color coded kit” for “instant identification” to give meaning to the “different marking” and “colors” 

Regarding Claim 7, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1 wherein the receptacle (Fig. 1C “receptacle 11”) comprises a container (Fig. 1C “a fourth compartment 11d for housing the sheet of material 201”)  for storing the plurality of sheets of material (Fig. 3A and 3B “the sheets of material 201A and 201B”).”

Regarding Claim 8, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 7 wherein the receptacle (Fig. 1C “receptacle 11”) comprises a resealable container (Fig. 1C “11” [0050] “the receptacle  comprises a resealable container.”).”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Whittemore (US '025) in view of Lohmeier (US '937), and in further view of Prussen (US '751) and Rittenour (US 20120128269).
Regarding Claim 3, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1 wherein the area of each sheet of material (Fig. 1C “the sheet of material 201”).”
Whittemore does not teach “is polygonal, circular, or elliptical in shape.”
Rittenour teaches flexible support structure for collecting material. Rittenour further teaches “is polygonal, circular, or elliptical in shape ([0014] “Support structure 12 may include a quadrangle shape, for example a square or a rectangle.” and “12 may additionally and/or alternatively include all other shapes known to those skilled in the art, such as circular, elliptical, polyangular, etc.”).”
4

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whittemore (US '025) in view of Lohmeier (US '937), and in further view of Prussen (US '751) and Kalal (US 4456122).
Regarding Claim 6, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 5 wherein each sheet of material (Fig. 1C “the sheet of material 201”).”
Whittemore does not teach “is secured within a packaging element of substantial transparency through which the graphic design and color is viewable by a human eye or a machine sensor from a position outward of the packaging element.”
Kalal teaches A combined package and display system for fabric goods, specifically “tarpaulin 20”. Kalal further teaches “is secured within a packaging element (Fig. 1  “secure package 10” [Col. 3 line 13] “a transparent cover enveloping the goods”) of substantial transparency (Fig. 1  [Col. 3 line 13] “a transparent cover enveloping the goods”) through which the graphic design and color is viewable (Fig. 1  “advertising material 30” [col. 1 lines 6-7] “a unique retail package for tarpaulins” [col. 2 lines 46-49] “the product 20 is readily visible to the prospective purchaser so that its aesthetic qualities such as, for example, color, texture, etc., can be readily ascertained.”) by a human eye or a machine sensor (Fig. 1 [col. 1 lines 6-7] “a unique retail package for tarpaulins” [col. 2 lines 46-49] “the product 20 is readily visible to the prospective purchaser so that its aesthetic qualities such as, for example, color, texture, etc., can be readily ascertained.” [Col. 3 line 13] “a transparent cover enveloping the goods”) from a position outward of the packaging element (Fig. 1 “secure package 10”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Lohmeier, and in further view of Prussen to incorporate the teachings of Kalal to include transparent “secure package 10” enveloping the “tarpaulin 20” (Kalal) leaving the contents of “secure package 10” visible to envelope a single “sheet of material 201” of Whittemore “to package articles, including tarpaulins, in clear bags or packages of polyethylene or similar transparent or translucent material. This enables the prospective purchaser to view the goods but also protects the product from soiling or other damage” [Col. 1 lines 25-30].

Regarding Claim 9, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 6.”
Whittemore does not teach “wherein the packaging element is suitable for display in a retail environment or work environment.”
Kalal teaches “wherein the packaging element (Fig. 1 “secure package 10”) is suitable for display in a retail environment or work environment ([col. 1 line 45-46] “to effectively protect the product when displayed for retail sale” and [col. 1 lines 56-67] “production of an improved package and display system of the character above-described becomes the principal object of this invention”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Lohmeier, and in further view of Prussen to .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whittemore (US '025) in view of Suzuki (US 20060042984), and in further view of Prussen (US '751) .

    PNG
    media_image1.png
    469
    658
    media_image1.png
    Greyscale
Regarding Claim 10, Whittemore teaches “tarpaulin kits (Fig. 4E “kit 10”)” and “a. A plurality of sheets of material (Fig. 4E “the sheet of material 201” Fig. 3A and 3B “first and second sheets of material 201A, 201B”) in various standard sizes ([0139] pictured);” and “each sheet of material (Fig. 4E “the sheet of material 201”) of each standard size ([0139] pictured);” and “c. standard size sheets ([0139] pictured).” 
Whittemore does not teach “A system for displaying in a retail environment or in a work environment, the system comprising:” and “b. A multiplicity … each standard size” and “c. A display element presenting the plurality of standard size” and “the display element presenting a designated space for a multiplicity of each standard size; the display element having a view point extending outwardly toward an access point adjacent to said display element.”
Suzuki teaches a method of display. Suzuki further teaches “A system for displaying (Fig. 2 “display panel 40” and “display rack 60”) in a retail environment or in a work environment, the system (Fig. 2 “display panel 40” and “display rack 60”) comprising:” and “b. A multiplicity (Fig. 2 “plurality of packaging bags 30”)” and “c. A display element (Fig. 2 “display panel 40” and “hook 50”) presenting the plurality (Fig. 2 “plurality of packaging bags 30”) of standard size” and “the display element (Fig. 2 “display panel 40” and “display rack 60”) having a view point extending outwardly toward an access point adjacent (Fig. 2 [0032] “the packaging bags 30 may be displayed … retail personnel can easily determine whether or not the packaging bags 30 are correctly positioned by visually judging... As a result, the operation of positioning the packaging bags 30 can be facilitated.”) to said display element (Fig. 2 “display panel 40” and “display rack 60”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore to incorporate the teachings of Suzuki to include “display rack 60” with the “hooks 50” on “display panel 40” on which “a plurality of packaging bags 30” are positioned (Suzuki) to facilitate a plurality of “kit 10” (Whittemore) on the “hooks 50” (Suzuki) to provide a place for “a hanging down section where a plurality of hooks are arranged in a row so that a plurality of packaging bags containing products can be displayed while the packaging bags are hanging down in the hanging-down section” [0005] and “displaying packaging bags, which methods enable store personnel to easily display the packaging bags on display racks” [0008] for consumer ease of choice for purchase.
Suzuki does not teach “the display element presenting a designated space for a multiplicity of each standard size.”
Prussen teaches “the display element presenting a designated space for a multiplicity of each standard size (Fig. 2 and 3 “chart 18” [col. 2 lines 49-50] “blue, red, yellow, green and orange and are shown on the different rivets 16” [col. 2 lines 38-40] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.” [col. 2 lines 43-44] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.”[col. 1 line 8] “a color coded kit” [col. 1 lines 36-39] “rivets by length in which the underside of the cover of the kit identifies the various different color coded rivets stored within the compartments within the kit for instant identification”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Suzuki to incorporate the teachings of Prussen 

    PNG
    media_image1.png
    469
    658
    media_image1.png
    Greyscale

Regarding Claim 11, Whittemore teaches “tarpaulin kits (Fig. 4E “kit 10”) according to claim 10,” and “each standard size ([0139] pictured) sheet of material (Fig. 4E “the sheet of material 201” Fig. 3A and 3B “first and second sheets of material 201A, 201B”).” 
Whittemore does not teach “The system for displaying … wherein the display element includes a signage portion to indicate the identity of each designated space for a multiplicity of each standard size sheet.”
Suzuki teaches “The system for displaying (Fig. 2 “display panel 40”)… wherein the display element (Fig. 2 “display panel 40”) includes a signage portion (Fig. 2 [0028] “colored region 42a indicative of the type of products”) … a multiplicity (Fig. 2 “plurality of packaging bags 30”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore to incorporate the teachings of Suzuki to include to include “display rack 60” with the “hooks 50” on “display panel 40” on which “a plurality of packaging bags 30” are positioned with “colored region 42a” indicative of the type of product (Suzuki) to facilitate a plurality of “kit 10” (Whittemore) on the “hooks 50” (Suzuki) to provide a place for “a hanging down section where a plurality of hooks are arranged in a row so that a plurality of packaging bags containing products can be displayed while the packaging bags are hanging down in the hanging-down section” 
Suzuki does not teach “to indicate the identity of each designated space for a multiplicity of each standard size sheet.”
Prussen teaches “to indicate the identity of each designated space for a multiplicity of each standard size (Fig. 2 and 3 [col. 2 lines 49-50] “blue, red, yellow, green and orange and are shown on the different rivets 16” [col. 2 lines 38-40] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.” [col. 2 lines 43-44] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.”[col. 1 line 8] “a color coded kit” [col. 1 lines 36-39] “rivets by length in which the underside of the cover of the kit identifies the various different color coded rivets stored within the compartments within the kit for instant identification”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Suzuki to incorporate the teachings of Prussen to include the concept of the “color coded kit” separating same colored sizes of product together in a specific compartment for instant identification with “chart 18” having indicia 38 and 40 indicating length and matching color” (Prussen) to the “colored region 42a” and the to the plurality of “kit 10” (Whittemore) with various sizes [Whittemore 0039] on the “hooks 50” on “display panel 40” (Suzuki) to “be properly used after they have been selected. Yet another helpful object of a color coded kit of rivets, is when removing rivets for use therefrom, should any drop into an adjoining compartment the rivet can be easily seen by the user so that it will be obvious, that they are not in their proper place.” [col. 1 lines 39-45] and “is economical in cost to manufacture” [col.1 lines 49-50].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gatehouse teaches a sheet made of thin and flexible and is preferably made of conventional fabric materials such as wool, cotton, polyester, nylon, or other similarly flexible and thin materials such;
Betts et al. teaches a merchandise system using various color schemes to facilitate consumers’ identification and selection;
Naylor et al. teaches a cover with a size ranging from about 15 sq. ft. to 506 sq. ft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. 1.83 Content of drawing. (a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
        2 37 C.F.R. 1.83 Content of drawing. (a)
        3 37 C.F.R. 1.83 Content of drawing. (a)
        4 2144.04(II) B. Changes in Shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).